DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This action is in response to the amendment filed 01/06/2021 from which Claims 1-19 and 21 are pending of which Claims 12-19 are withdrawn.  Of the claims under consideration Claims 1-4, 6-9 and 11 are amended and Claim 21 is added.  Claim 20 is cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 01/06/2021.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Claim 21 recites “. . . a material composition of the first area of the silsesquioxane cured layer is the same as a material composition of the second area of the silsesquioxane cured layer . . .”  The application as filed describes as indicated by Applicants in the amendment examples 1-5 and claim 5 support for such material compositions.  However examples 1-5 and claim 5 describe silsesquioxane and pore structure and film density and structure.  These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of "material composition of the first area of the silsesquioxane cured layer is the same as a material composition of the second area of the silsesquioxane cured layer.” Rather a genus is described of a silsesquioxane in methylisobutylketone and 0.3 wt% water solution is coated and cured on glass for a stacked structure with a first area 12a having high pore density and second area 12b having a low pore density.  The application as filed never has the terminology “material composition”.  In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual 
Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 21 recites “. . . a material composition of the first area of the silsesquioxane cured layer is the same as a material composition of the second area of the silsesquioxane cured layer . . .”  This recitation is unclear and indefinite from a broadest reasonable interpretation standard in that those skilled in the art would not understand what is claimed when the claim is read in light of the specification what material composition for the areas of a polysilsesquioxane cured layer includes .  The specification does not have the term “material composition” nor would one skilled in the art understand how many other compounds in addition to silsesquioxane or even other types of silsesquioxanes, like polyhedral oligomeric silsesquioxane, methyl silsesquioxane or phenyl silsesquioxane for a same material composition, would be in the material composition that is still a silsesquioxane cured layer.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is rejected under 35 U.S.C. 103 as obvious over U.S. 2018/0149774, Nonaka et al. hereinafter “Nonaka”.   
Regarding Claim 1, Nonaka directed to optical functional film having less light reflection as disclosed in the entire document particularly in the abstract and at ¶s 0031-0036, 0048-0049, 0075-0076, 0113, FIGS. 2 to 4, and production examples 1 and 2 and in the claims.  The optical functional film with less light reflection also has less wavelength dependency of transmittance, wherein a refractive index nA of one surface A of the optical functional film to light is larger than a refractive index nB of the other side surface B to light, and the refractive indices to light decreases gradually from the surface A to the surface B. The optical functional film can be manufactured by conducting multi -layer coating using compositions comprising two kinds of polysiloxane and of solvent on a substrate, compatibilizing the contacting parts of two layers, and thereafter heating them to cure {reading on cured for the silsesquioxane layer}.  From ¶ 0113 the substrate for the optical functional film includes transparent substrates such as glasses or plastic films and semiconductor devices such as light emitting devices or light receiving devices.  From ¶ 0048-0049 and 0075-0076, polysiloxane refers to a polymer containing Si--O--Si bond. In the present invention, the polysiloxane includes organic A of the surface A to light is larger than the refractive index nB of the other side surface B to light.  And, the refractive index to light decreases gradually from the surface A to the surface B {reading on plurality of areas of different refractive indices in the thickness direction}.  Here, the refractive index varies depending on the wavelength of incident light, but, for example, in the case of display devices utilizing light, it is enough to consider the refractive index to the light having a wavelength of around 555 nm, which is the sensitivity peak of human eyes. In addition, the term "the refractive index to light gradually decreases" means here that when the refractive indices are plotted with respect to the distance in a thickness direction (depth direction) from surface A, they do not discontinuously vary. Specifically, it means that when the refractive indices with respect to the distance (depth) from the surface A is plotted, they gently vary as shown in FIGS. 2 to 4.  The optical functional film has no interface though the refractive indices are different at the both surfaces {reading on plurality of areas with a first and second area disposed on the substrate for a stacked structure}.  The optical functional film with surfaces may come into contact with other mediums.  When the refractive index of a medium X coming into contact with the surface A is nX and the refractive index of a medium Y coming into contact with the surface B is nY, the relation: nY ≤nB <nA ≤nX is preferably satisfied.  Given this relationship when medium Y is the substrate nB is ≤ nA as indicated above 
Claim Rejections - 35 USC § 103
Claims 2-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka, where for Claim 5 as also evidenced by the article entitled “UV-induced porosity using photogenerated acids to catalyze the decomposition of sacrificial polymers templated in dielectric films”, Jassem Abdallah, Marshall Silver, Sue Ann Bidstrup Allen and Paul A. Kohl, Journal of Materials Chemistry 17, 873–885 | 873 (2007), hereinafter “Jassem”.     
Regarding Claims 2-4 and 9, Nonaka is hereby incorporated as applied to Claim 1 along with the disclosure at ¶s 0036, 0049 and 0075 for the silsesquioxane having a refractive index from 1.05 to 1.4 at 555 nm.  This range overlaps that of pending Claims 2-3, where for Claim 3 a high refractive index value of surface A at 1.4 and a low refractive index value at surface B of 1.05 is a difference of more than 0.3.  
For Claim 4 with the decreasing refractive index from surface A of Nonaka at a point in the refractive index range at a high of 1.4 at 555 nm {reading on the second area of the pending claims} to a low refractive index value of 1.05 for surface B {reading 
For the 555 nm compared to the claimed 550 nm, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40° C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  Here the measurement wavelength like a concentration or temperature would be a matter of optimizing the test for the difference in wavelength measurement between 555 nm of Nonaka and 550 nm of Claims 2-4.  For Claim 9, Nonaka discloses at ¶ 0040 that the optical functional film of the present invention is used for a display device utilizing visible light, total light transmittance for light having a wavelength of 555 run is preferably not less than 90%, and haze is more preferably not more than 10%.  In this way, the optical functional film has an excellent optical property, so that it has high utility value as an antireflection film and a protective film of optical material.  These 
Regarding Claim 5 Nonaka is applied as to claim 1 along with the disclosure at ¶s 0075-0076 and 0103.  A polysiloxane cured product with void can be obtained by curing such a composite of the silicon oxide nanoparticles and the silsesquioxane polymer.  Voids are formed around the nanoparticles when curing a film containing such a composite.  Using such a composite, a siliceous material having a refractive index of around 1.05 to 1.40 can be obtained depending on the void ratio.  The polysiloxane that can be used for manufacturing the optical functional film has been exemplified by categorizing into three classes for convenience sake {which would include silsesquioxane}, but any polysiloxane can be used besides these.  In addition, it is not necessary to select a polysiloxane used for the first layer and a polysiloxane used for the second layer from each different class of polysiloxane.  In other words, it is also possible, for example, to select two different types of polysiloxane from polysiloxanes categorized in class (I) and use them each for another layer.  In addition, even if the same materials are used as the polysiloxane, it is possible to prepare one layer having a lower refractive index than the other layer if the one layer is made to have a porous . 
Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nonaka in view of U.S. 2019/0211155, Fu et al. hereinafter “Fu”.     
For Claim 6 Nonaka is applied as to Claim 1 along with the disclosure at ¶s 0074 and 0078 that although the molecular weight of the obtained siloxane polymer varies according to the type and the reaction condition of the raw materials, the weight average molecular weight of the siloxane, like silsesquioxane, used in terms of polystyrene is generally 500 to 20,000 weight average molecular weight.  This range overlaps that of pending claim 6 of ≥ 10,000 and ≤ 500.000.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
However Nonaka does not expressly disclose the polydispersity index (“PDI”). 
Fu directed to a silsesquioxane resin in an underlayer that can be a hardcoat layer, anti-reflective coating, or etching mask where the underlayer can comprise a silsesquioxane as disclosed at ¶ 0069.  Also Fu divulges at ¶s 0102, and 0106 that the silsesquioxane with a molecular weight (Mw) of 13,200; has a 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Nonaka the optical functional film with a silsesquioxane polymer with a molecular weight from 500 to 20,000 in a cured layer with a plurality of decreasing refractive indices throughout the layer from a high refractive index surface to a low refractive index surface on a substrate for a stacked structure, as afore-described for Claim 1, where from Fu the silsesquioxane polymer of Nonaka is the silsesquioxane resin that has a molecular weight of 13,200and a PDI=3.89, or of Mw=14,400 and PDI=3.99 motivated to have silsesquioxane resin or polymer for an optical component or optical/electronic component as for Claim 6.  This combination has a reasonable expectation of success given that the silsesquioxane polymer of Nonaka and silsesquioxane resin of Fu have similar molecular weights for layer formation involved with antireflection layers.  
Claim 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka in view of U.S. 2015/0322270, Amin et al. hereinafter “Amin”.     
For Claim 7 Nonaka is applied as to Claim 1, however Nonaka does not expressly disclose the stacked structure has a surface hardness of greater ≥ 7.0 GPa. or a reflectance of ≤ 6,2 %      
Amin directed as is Nonaka to an anti-reflective article with a coating of silsesquioxane on a substrate like glass as disclosed in the abstract and at ¶s 0007-0014, 0072- 0073, 0115-0124, Figs. 2, 3, 5 and 7.  The anti-reflective articles include a substrate and an anti-reflective coating disposed on the major surface.  The article exhibits an average light transmittance of about 94% or greater over an optical wavelength regime and/or an average light reflectance of about 2% or less {reading on Claim 8} over the optical wavelength regime, as measured from an anti-reflective surface.  In some embodiments, the article exhibits a maximum hardness of about 8 GPa or greater {reading on Claim 7} as measured by a Berkovich Indenter Hardness Test along an indentation depth of about 50 nm or greater.   In some embodiments, the hardness, as measured by the Berkovitch Indenter Hardness Test may be about 8 GPa or greater, about 10 GPa or greater, about 12 GPa or greater, about 15 GPa or greater, about 18 GPa or greater, or about 20 GPa or greater. In some cases, the second high RI layer material may be deposited as a single layer (i.e. not as part of an anti-reflective coating), and this single layer may have a thickness between about 500 and 2000 nm for repeatable hardness determination.  In some embodiments, the article may include a layer having a refractive index greater than about 1.9. nAlvOxNy, AlNx, AlOxNy or a combination thereof.  In some embodiments, the period 130 may include one or more third layers 130C, as shown in FIG. 3.  The third layer(s) 130C may have a low RI, a high RI {reading on Claim 11} or a medium RI.  In some embodiments, the third layer(s) 130C may have the same RI as the first low RI layer 130A or the second high RI layer 130B. In other embodiments, the third layer(s) 130C may have a medium RI that is between the RI of the first low RI layer 130A and the RI of the second high RI layer 130B.  Alternatively, the third layer(s) 130C may have a refractive index greater than the 2nd high RI layer 130B. The third layer may be provided in the anti-reflective coating 120 in the following exemplary configurations: Lthird layer/H/L/H/L; Hthird layer/L/H/L/H; L/H/L/H/Lthird layer; H/L/H/L/Hthird layer; Lthird layer/H/L/H/L/Hthird layer; Hthird layer/L/H/L/H/Lthird layer; Lthird layer/L/H/L/H; Hthird layer/H/L/H/L; H/L/H/L/Lthird layer; L/H/L/H/Hthird layer; Lthird layer/L/H/L/H/Hthird layer; Hthird layer/H/L/H/L/Lthird layer; L/Mthird layer/H/L/M/H; H/M/L/H/M/L; M/L/H/L/M; and other combinations.  In these configurations, "L" without any subscript refers to the first low RI layer and "H" without any subscript refers to the second high RI layer. Reference to "Lthird sub-layer" refers to a third layer having a low RI, "Hthird sub-layer" refers to a third layer having a high RI and "M" refers to a third layer having a medium RI, all relative to the 1st layer and the 2nd layer.  As used herein, the terms "low RI", "high RI" and "medium RI" refer to the relative values for the RI to another (e.g., low RI<medium RI<high RI).  In one or more embodiments, the term "low RI" when used with the first low RI layer or with the third layer, includes a range from about Claim 10}.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Nonaka the optical functional film with a silsesquioxane polymer with a molecular weight from 500 to 20,000 in a cured layer with a plurality of decreasing refractive indices throughout the layer from a high refractive index surface to a low refractive index surface on .  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nonaka, evidenced by Jassem”.   
For Claim 21 Nonaka is applied as to Claim 1 hereby incorporated herein; for instance, from ¶s 0034, 0049, 0103 and production example 1 that optical functional film with less light reflection also has less wavelength dependency of transmittance, wherein a refractive index nA of one surface A of the optical functional film to light is larger than a refractive index ns of the other side surface B to light, and the refractive indices to light decreases gradually from the surface A to the surface B.  The optical functional film is manufactured by conducting multi-layer coating using compositions comprising two kinds of polysiloxane, like silsesquioxane backbone from methylsilsesquioxane or methylphenylsilsesquioxane, and of solvent on a substrate, compatibilizing the contacting parts of two layers, and thereafter heating them to cure.  Also the polysiloxane, like with a silsesquioxane backbone, cured product with voids can be obtained by curing such a composite of the silicon oxide nanoparticles and the s of the other side surface B {first area of the pending claims} to light, and the Rf to light decreases gradually from the surface A to the surface B on glass, where the decrease is controlled by the void or pore ratio .  Also Jassem evidences in the abstract that the formation of porosity decreases the refractive index for hydrogen silsesquioxane, HSQPBGPAG (hydrosilsesquioxane-photobase generators-photoacid Generators) film from Figure 14, where PBG AND PAG are for pore or void generation.  Given that the silsesquioxane with pores or voids can be adjusted by heating conditions in curing to a lower refractive index layer, the silsesquioxane polymer can be produced like that of surface B {for the first area of the pending claims} with a void or pore ratio controlling the decrease of the gradual decrease of Rf from Surface A {second area of the pending claim} to surface B {for the first area of the pending claims} on glass {for the substrate of the pending claims}.  These disclosure render obvious to one of ordinary skill in the art Claim 21.  
Response to Arguments
Applicant’s arguments and amendments filed 1/06/2021 have been fully considered and are persuasive in regards to the objection to the drawings and previous rejection under 35 U.S.C. 112(b) which has been withdrawn.  However Applicant's arguments directed to the rejections under 35 U.S.C. 103 having been fully considered are not persuasive.  
Applicants argue that the Nonaka reference does not teach and/ or render obvious each feature of claim 1.  Nonaka fails to teach or suggest "a refractive index of the second area [of the silsesquioxane cured layer] being higher than a refractive index of the first area [of the silsesquioxane cured layer]" because claim 1 requires the "first area" is closer to the substrate than the "second area." Claim 1 recites "the first area disposed on a surface of the substrate" and "the second area disposed on the first area. In Nonaka, the refractive index of the functional film (asserted "silsesquioxane cured layer") is lower as the distance from the substrate increases. For example, as shown in FIGS. 2-5 of Nonaka below, the refractive index decreases as the distance from surface A (i.e., substrate surface) increases. Example 1 of Nonaka explains the part of the film near the substrate has a refractive index of 1.49 and the part of the film near the air has a refractive index of 1.38. Thus, Nonaka fails to teach or suggest "a refractive index of the second area [of the silsesquioxane cured layer] being higher than a refractive index of the first area [of the silsesquioxane cured layer]" because claim 1 requires the "first area" is closer to the substrate than the "second area."  Based on these arguments, Applicants also argue Claim 3 now recites greater than 0.3.
In response in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  The disclosures of Nonaka recited in the rejection are not limited to the examples.  Particularly the disclosure at 0034-0036 indicates a glass protective film for Surface B with a lower Rf than connected Surface A further from the glass layer and connected to the LED.  As Applicants’ specification discloses glass as a substrate, the glass protective film of Nonaka is a substrate to Surface B and Surface A with another substrate of the LED as further stated in the rejection for Claim 21.  Applicants have not addressed this teaching of the Nonaka reference.  
Further in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
In response to Applicants argument of greater than 0.3, Applicants have not addressed the teaching of Nonaka at ¶ 0076 of the difference of 035.  Applicants other arguments appear based upon the argument of § 22 above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787